NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 3, 2018
                                   Decided May 4, 2018

                                           Before

                        JOEL M. FLAUM, Circuit Judge

                        FRANK H. EASTERBROOK, Circuit Judge

                        AMY C. BARRETT, Circuit Judge

No. 16-3892

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District of Illinois,
                                                Eastern Division.
       v.
                                                No. 14 CR 543-1
VICTOR MATA MADRIGAL,
     Defendant-Appellant.                       Amy J. St. Eve,
                                                Judge.

                                         ORDER

        Victor Mata Madrigal pleaded guilty to possessing cocaine with intent to
distribute it, 21 U.S.C. § 841(a)(1), (b)(1)(A), and conspiring to distribute cocaine,
id. § 846, and was sentenced to 276 months’ imprisonment and a five-year term of
supervised release. Madrigal filed a notice of appeal, but his appointed lawyer asserts
that the appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S.
738 (1967). Madrigal did not respond to counsel’s motion. Because counsel’s analysis
appears to be thorough, we limit our review to the subjects he discusses.
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d
551, 553 (7th Cir. 1996).
No. 16-3892                                                                          Page 2

        Madrigal is a Mexican national with no legal status in the United States. He and
several codefendants, including his girlfriend Stephanie Arredondo, operated a drug
trafficking organization in the Chicago area. The organization distributed wholesale
quantities of illegal drugs, including an estimated 110 kilograms of cocaine. Madrigal
was in charge of coordinating and supervising cocaine shipments to Michigan.

        In April 2013 Madrigal was arrested and detained on immigration charges, but
he continued to provide instructions to his codefendants through Arrendondo.
Arredondo, who discovered she was pregnant with Madrigal’s child the day of his
arrest, collected debts and arranged drug trades at Madrigal’s direction. Madrigal later
pleaded guilty, and was sentenced to 276 months’ imprisonment—below the
recommended range of 360 months to life (based on an offense level of 39 and a
criminal history category of VI).

       In his Anders brief, counsel informs us that Madrigal does not wish to withdraw
his guilty plea, and thus counsel appropriately refrains from discussing the adequacy of
the plea colloquy or the voluntariness of the plea. United States v. Konczak, 683 F.3d 348,
349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

        Counsel first considers whether Madrigal could argue that the district court
erred in imposing an upward adjustment for knowingly involving a pregnant
individual (his girlfriend) in the distribution of a controlled substance, see U.S.S.G.
§ 2D1.1(b)(15)(B)(iii). At sentencing Madrigal disputed the application of the adjustment
because Arredondo “voluntarily and willingly” chose to participate in the drug
trafficking organization. But counsel recognizes that raising this argument on appeal
would be frivolous because it does not adhere to the text of § 2D1.1(b)(15)(B)(iii); there
is no exception for women who want to engage in drug trafficking. Because Madrigal
knew that his girlfriend was pregnant and still assigned her responsibilities in a
narcotics trafficking organization, any challenge to the adjustment would be frivolous.

       Counsel also addresses whether Madrigal could challenge the upward
adjustment for his role as an organizer or leader of the drug conspiracy, see U.S.S.G.
§ 3B1.1(a), but correctly concludes that the challenge would be frivolous. In his plea
agreement Madrigal stipulated to facts that identified his “leadership position” in the
organization. Based on this admission, any challenge to the adjustment would be
frivolous. See United States v. Warneke, 310 F.3d 542, 550 (7th Cir. 2002) (remarking that
stipulation in plea agreement “removes all contest from the case”).
No. 16-3892                                                                            Page 3

        Counsel next evaluates whether Madrigal could challenge the reasonableness of
his sentence, but appropriately concludes that such a challenge would be frivolous.
Madrigal’s sentence is presumed reasonable because it is below the guidelines range,
and we agree with counsel that the record presents no basis to disturb the presumption.
See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Poetz, 582 F.3d 835, 837
(7th Cir. 2009). The court adequately considered the factors set forth in 18 U.S.C.
§ 3553(a), including the nature of his crime (which resulted in “a lot of cocaine on the
streets of Chicago”), his criminal history (additional drug convictions and illegal reentry
into the United States), and possible sentencing disparities with his codefendants
(reflecting his greater role in the drug organization and his extensive criminal history).

       Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.